I respectfully dissent from the majority opinion. The appellant, a sixty-seven year old man, testified, seemingly with a degree of pride, that after a career of promiscuous adultery in Iowa, his former home, he without any cause, deserted his wife, the mother of his five children, debauched the thirty-one-year old widow of his own dead son, and brought his young daughter-in-law, as his paramour, to Arkansas, where she gave birth to an illegitimate child of which appellant was the father. When this nauseous situation was shown by the admissions of appellant on the witness stand the chancellor, in my opinion, properly and righteously refused to hear appellant any further and dismissed his complaint for want of equity. The majority of the court in effect says that, instead of the evidence showing that appellant had no cause of action in equity, it showed that prima facie this degenerate is entitled, in a court of conscience, to be rewarded for his career of lust by being granted a divorce from his innocent wife. I cannot agree to such conclusion, and I do not believe that we should *Page 546 
hold that such a result was intended by the Legislature when it enacted the "three-year separation" statute. The authorities which, in my opinion, fully sustain this view are set forth in my dissenting opinion in the case of Young v. Young, ante, p. 36, 178 S.W.2d 994.
The CHIEF JUSTICE concurs in this dissent.